Burgess, J.
The defendant was charged by an .indictment returned at the March term, 1891, of the Douglass circuit court, with murder in the first degree, *524•with having shot and killed one Harvey De Marian Linscott. The eanse was continued until the September term, 1891, when the defendant’s application for a change of venue was' granted, and the cause transferred to the Oregon circuit court.
At the February term, 1892, of the Oregon circuit court, the defendant was tried and convicted of manslaughter in the fourth degree, and his punishment .assessed at a fine of $100 and three months’ imprisonment in the county jail. After unsuccessful motions for a new trial and in arrest, he appealed to this court.
There • has been no bill qf exceptions filed, or attempted to be filed, in this court., And there being no error apparent upon the record, the judgment must be affirmed, and it is so ordered.
All concur.